                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


JEFFREY TODD KNUDSON,

                  Plaintiff,
                                            Case No. 14-14854
vs.
                                            HON. GEORGE CARAM STEEH
M/V AMERICAN SPIRIT, et al.,

              Defendants.
____________________________/

                ORDER REGARDING MOTIONS IN LIMINE
            [ECF NOS. 144, 145, 146, 148, 149, 150, 151, 152,
      153, 154, 155, 157-2, 157-3, 157-4, 157-7, 157-8, 157-9, 157-10]

      This matter has come before the court on various motions in limine

filed by both parties. The court heard oral argument by the parties on

some of the motions on March 18, 2019 and does not believe that oral

argument will aid its determination as to the other motions.

      Defendants move to exclude the opinion testimony of Robert Ancell

[ECF NO. 144] as going beyond his area of expertise and as being

duplicative of other witnesses. The court holds that Ancell will be

permitted to testify about the relevant job market and may give his opinion

about what jobs are available for plaintiff in light of the clearly established

limitations identified by the doctors who have examined plaintiff. Ancell


                                      -1-
will not be permitted to interpret the medical reports, as that is beyond his

expertise. The motion in limine is GRANTED in part AND DENIED in part.

      Defendants move to exclude the opinion testimony of Lani Granum

[ECF NO. 145] as diagnosing plaintiff’s conditions. As a licensed clinical

social worker, plaintiff may elicit Ms. Granum’s testimony regarding her

“evaluation, treatment and prevention of mental and emotional disorders.”

The motion in limine is DENIED, subject to appropriate objections at trial.

      Defendants move to exclude Dr. Michael Thomson’s testimony

regarding plaintiff’s alleged future economic losses [ECF NO. 146].

Defendants’ arguments, that Thomson’s assumptions are speculative, and

that he lacks credibility, can be demonstrated to the jury on

cross-examination. Defendants’ motion in limine is DENIED.

      Defendants move to exclude reference to prior, unrelated and

allegedly negligent acts of Jon Olney [ECF NO. 148]. This motion is not

opposed by plaintiff. The court GRANTS defendants’ motion.

      Defendants move to exclude testimony of Dalton Bertrand and to

exclude evidence of other incidents involving the landing chair [ECF NO.

149]. The prior incident involving Mr. Cook occurred over 20 years ago

and was not substantially similar to the circumstances of plaintiff’s accident.

The subsequent incident involving Mr. Bertrand occurred four months after


                                     -2-
plaintiff’s accident and is not relevant to demonstrate that plaintiff’s

accident was foreseeable. The court GRANTS defendants’ motion.

      Defendants move to exclude evidence of subsequent remedial

measures [ECF NO. 150] Evidence of subsequent remedial measures is

not admissible to prove negligence, culpable conduct, a defect in a product

or design, or a need for a warning or instruction. FRE 407. Such

evidence may be admitted for impeachment, which is what plaintiff seeks

regarding Mr. Anderson’s testimony that the lowering chair was safe and

did not require a fall protection device. However, Mr. Anderson’s

testimony was directed to the time period of plaintiff’s accident, not

anything that occurred after. The public policy of encouraging remedial

safety practices to be implemented to improve safety favors excluding the

evidence in this case. Finally, plaintiff argues that defendants had a

pre-existing safety rule in place for unprotected free-fall risks over six feet,

and the subsequent safety measures adopted brought defendants into

compliance with their own rule. However, there is no evidence to support

plaintiff’s theory that the pre-existing safety rule applies to the lowering

chair. In fact, Anderson testified that rule applies where there is a risk of a

free-fall into an uncovered hole. (Anderson dep., p. 56). Defendants’

motion is GRANTED.


                                      -3-
     Defendants move to exclude evidence of the reasonable costs of

living in South Bend, Indiana [ECF NO. 151] and limit evidence of an

appropriate maintenance rate to plaintiff’s actual expenses for food and

lodging. A shipowner is not relieved of its duty to pay maintenance where

it has forced an injured seaman into poverty and dependence on the

charity of others. See McWilliams v. Texaco, Inc., 781 F.2d 514, 518 (5th

Cir. 1986). The court finds that evidence of the reasonable cost of food

and lodging in South Bend, Indiana, where plaintiff was convalescing, is

relevant to the determination of a reasonable maintenance amount. While

plaintiff cannot collect more than the $45 per day defendants are paying in

maintenance, he can argue to the jury that defendants were callous in

failing to pay him a reasonable maintenance for approximately two years

following his accident for purposes of seeking punitive damages.

Defendant’s motion is DENIED.

     Defendants move to exclude evidence of the subsistence rate of

$77.25 per day for food and lodging in the Terms and Conditions [ECF NO.

152]. This motion is related to the previous one, and the court finds that

the contractual subsistence rate for uninjured seamen is relevant to the

issue of determining a reasonable living allowance for an injured seaman.

Defendants’ motion is DENIED.


                                     -4-
      Defendants move to exclude evidence of the Claims Arbitration

Agreement offered to plaintiff [ECF NO. 153]. Offers to compromise are

inadmissible to prove liability or damages pursuant to FRE 408. The

Claims Arbitration Agreement itself is not an offer to compromise or a

settlement of plaintiff’s claims. Defendants’ motion is DENIED.

      Defendants move to exclude testimony regarding privileged

communications [ECF NO. 154]. Plaintiff states that he will not seek to

introduce the content of any communication between defendants and

counsel, but the fact, date and subject of such communications are not

protected by the attorney-client privilege or work-product doctrine. The

court holds that such evidence relating to communications with attorneys is

admissible, limited to assessing the willfulness, if any, of defendants. As

such, defendant’s motion is DENIED. Given plaintiff’s statement that he

does not intend to elicit testimony or offer evidence as to defendants’

communications with their P&I Club, the motion is GRANTED without

prejudice. If plaintiff’s intention in this regard changes, he must obtain

prior permission from the court before asking any questions about

defendants’ communications with their P&I Club.

      Defendants move to exclude testimony of certain members of

plaintiff’s family and friends [ECF NO. 155] as cumulative. Each witness


                                      -5-
has a unique relationship with plaintiff and can offer different perspectives

regarding the impact of the accident. The court DENIES defendants’

motion.

      Plaintiff moves to exclude evidence of any altercation between

himself and Jerry Gilligan [ECF NO. 175-2]. The court finds that evidence

of the altercation is relevant to plaintiff’s credibility as a witness as well as

to whether he would have been promoted or hired by another vessel but for

his injury. Plaintiff’s motion is DENIED.

      Plaintiff moves to exclude evidence that defendants were

contractually obligated to or could only pay plaintiff $8 per day in

maintenance due to restrictions relating to labor laws [ECF NO. 175-3].

The court finds that defendants’ witnesses are not precluded from testifying

why they paid plaintiff $8 a day in maintenance. Plaintiff’s motion is

DENIED.

      Plaintiff moves to exclude evidence that plaintiff was having an

intimate relationship with a married woman [ECF NO. 175-4]. The court

finds the evidence of the relationship is relevant to plaintiff’s emotional

damages, but the fact that the woman was married is not relevant.

Therefore, no reference may be made to the marital status of the woman at

issue. The motion is GRANTED in part and DENIED in part.


                                       -6-
      Plaintiff moves to exclude evidence of plaintiff’s arrest for suspicion of

driving under the influence of alcohol in the early 1990’s [ECF NO. 175-7].

Any limited probative value is outweighed by its prejudicial effect.

Plaintiff’s motion is GRANTED.

      Plaintiff moves to exclude evidence that he was an alcoholic or has a

history of abusing alcohol prior to his accident [ECF NO. 175-8]. The court

finds that any evidence of alcohol abuse before or after the accident is

relevant and admissible. Plaintiff’s motion is DENIED.

      Plaintiff moves to exclude evidence requested but not produced by

defendants in discovery [ECF NO. 157-9]. Plaintiff does not identify any

witnesses or documents he seeks to exclude. The court DENIES

plaintiff’s motion without prejudice.

      Plaintiff moves to exclude testimony or evidence produced by any

M/V American Integrity crew member for which defendants did not provide

contact information to plaintiff [ECF NO. 157-10]. In response, defendants

identify the crew members they may call as witnesses. Plaintiff has

deposed each of these crew members. The court DENIES plaintiff’s

motion without prejudice.




                                        -7-
     The above rulings are subject to appropriate objections at trial.

IT IS SO ORDERED.

Dated: March 20, 2019

                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE

                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
                   March 20, 2019, by electronic and/or ordinary mail.

                                  s/Marcia Beauchemin
                                      Deputy Clerk




                                          -8-
